Citation Nr: 0617883	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  01-08 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran had active military service from June 1960 to 
April 1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from November 2000 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).

A review of the claims file reveals that, in an unappealed 
June 2000 decision, the Board denied the veteran's claim of 
entitlement to service connection for PTSD.  The Board also 
declined to find that new and material evidence had been 
submitted to reopen a claim of service connection for an 
acquired psychiatric disorder (other than PTSD).  The Board 
notes that, thereafter, the veteran's September 2000 request 
to reopen his claim expressly addressed only the matter of 
service connection for PTSD although, in a September 2003 
written statement, the veteran's accredited service 
representative had phrased the issue as service connection 
for an acquired psychiatric disorder described as PTSD.  
Thus, the Board believes that the issue as characterized on 
the first page of the present decision most accurately 
reflects the veteran's current claim on appeal.

This case was again before the Board in October 2003, and was 
remanded for additional development and readjudication.  In 
January 2006, it appears that the RO implicitly reopened the 
veteran's claim by addressing the merits of the claim without 
specifically finding that new and material evidence had been 
submitted.  However, before the Board may reopen a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 
(Fed. Cir. 1996).  Furthermore, if the Board finds that new 
and material evidence has not been submitted, it is unlawful 
for the Board to reopen the claim.  See McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  Consequently, the first issue 
that must be addressed by the Board is whether the previously 
denied claim ought to be reopened.  38 U.S.C.A. § 5108 (West 
2002).

FINDINGS OF FACT

1.  A claim for service connection for PTSD was denied by the 
Board in June 2000.  That decision represents the last final 
denial on any basis.

2.  Evidence associated with the claims file since the 
Board's June 2000 decision is either duplicative or 
cumulative of evidence previously considered, or, if new, 
does not bear directly and substantially upon the specific 
matter under consideration, and is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The June 2000 Board denial is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 20.1100(a), 20.1105 (2005).

2.  As new and material evidence has not been received, the 
claim for service connection for PTSD may not be reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable RO decision on a claim for VA benefits.  
In the present case, the veteran was not provided notice 
consistent with the VCAA prior to the initial RO decision.  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to that Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

In the case at hand, the initial adjudication took place 
before enactment of the VCAA.  However, the veteran was 
advised of the applicable law and regulations in the June 
2000 decision of the Board.  By way of this document, the 
veteran was informed of the evidence needed to support his 
claim for service connection.  Thus, the Board decision 
provided notice of the laws and regulations, the cumulative 
evidence already of record, and the reasons and bases for the 
determination made regarding the claim, which the Board 
construes as reasonably informing him of the information and 
evidence not of record that would be necessary to 
substantiate his claim.  

Subsequently, in a letter dated in March 2004, the RO 
informed the veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  In addition, the veteran was 
advised, by virtue of the July 2001 statement of the case 
(SOC) and the supplemental statement of the case (SSOC) 
issued in January 2006, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  As the Federal Circuit Court has stated, it is 
not required "that VCAA notification must always be 
contained in a single communication from the VA."  Mayfield, 
supra, 444 F.3d at 1333.

In view of the foregoing, the RO's notices to the veteran 
were in substantial compliance with the recent decision in 
Kent v. Nicholson, No. 04-181 (Vet. App. March 31, 2006), 
which addressed the appropriate VCAA notice to be provided in 
requests to reopen previously denied claims.  The Court found 
that VA must notify a claimant of the evidence and 
information needed to reopen the claim, as well as the 
evidence and information needed to establish entitlement to 
the underlying claim, which in this case is service 
connection for PTSD.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  In addition, VA must consider the bases for the 
prior denial and respond with a notice letter that describes 
what evidence would be needed to substantiate the element or 
elements that were found to be insufficient to establish 
entitlement to the underlying claim in the previous denial.  
Such notice to the veteran is essential, since the question 
of materiality depends upon the basis on which the prior 
denial was made, and the failure to notify a claimant of what 
would constitute material evidence would be prejudicial to 
the claimant.  In this matter, the RO has adequately advised 
the veteran as to the basis for the previous denial and the 
necessary evidence to reopen his claim and obtain benefits.

Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

II.  Pertinent Laws and Regulations

The Board's June 2000 decision is final.  38 C.F.R. § 20.1100 
(2005).  A final decision cannot be reopened and reconsidered 
by the VA unless new and material evidence is presented in 
connection with a request that the previously denied claim be 
reopened.  38 U.S.C.A. § 5108 (West 2002); Suttman v. Brown, 
5 Vet. App. 127, 135 (1993).  

It should be noted that the regulation pertaining to the 
definition of new and material has been amended.  See 
38 C.F.R. § 3.156(a) (2005).  However, that amendment is 
effective only for claims filed on or after August 29, 2001.  
The veteran's claim to reopen was filed in September 2000.  
As a result, the amended regulatory provisions governing new 
and material evidence are not applicable to his claim to 
reopen.  Consequently, the current appeal will be decided 
under the old version of section 3.156(a), as is outlined in 
the decision below. 

"New and material" evidence, is evidence not previously 
submitted, which is neither cumulative nor redundant, and 
which by itself, or along with evidence previously submitted, 
is so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156 (a) (2000); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998); see also Evans v. 
Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the June 2000 Board decision.  See Hickson v. West, 12 Vet. 
App. 247, 251 (1999).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors, and 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  38 C.F.R. § 3.304(f) (2005).

With regard to the third PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2005).  
If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen 
v. Brown , 10 Vet. App. 128, 42 (1997).

III.  Factual Background & Analysis

The Board denied the veteran's claim for service connection 
for PTSD in June 2000.  The record at that time included, in 
pertinent part, the veteran's claim for service connection, 
pre-service treatment records, service medical records, post-
service treatment records, lay statements, and the 
transcripts of a local hearing held in December 1996 and 
another before the Board in March 2000.

Review of the record prior to June 2000 shows the veteran 
applied for VA benefits on the basis of his emotional 
problems and stress associated with his military service.  He 
reported serving a tour of duty in Germany mainly doing 
ambulance duty.  He reported suffering from a nervous 
problem, and being scared and on edge all the time in 
service.  He handled soldiers who were dead on arrival, 
coming from combat areas.  He was in Berlin during the 1961 
Berlin crisis, and underwent stress picking up injured 
people.  In subsequent statements and testimony, the veteran 
has also reported that during service he was attacked by 
another solider and knocked unconscious.  He said he 
experienced headaches and flashbacks and was treated by Army 
doctors and needed psychiatric help.  He stated that he has 
been unable to work as a result of the attack.  

Evidence in support of his claim includes an undated service 
medical record (SMR) which shows the veteran was seen in the 
clinic after being hit on the head behind the left ear; it 
indicates he had not been unconscious.  Additional SMRs 
contain substantial evaluation, therapy, and, hospitalization 
records which reveal that the veteran has had an extensive 
psychiatric history of treatment for mental disorders 
including; schizophrenia; schizoid personality with many 
symptom formations and phobias; anxiety, etc., which go back 
at least to 1953, or seven years before he entered active 
service.  None of these psychiatric disorders was attributed 
to, or diagnosed as PTSD.  The record indicates that he has 
been in receipt of Social Security Administration disability 
benefits since June 1975 for chronic, undifferentiated 
schizophrenia.  

A 1985 statement from a fellow serviceman is to the effect 
that he recalled the veteran being hit over the head from 
behind, which caused him to pass out.  He also noted that the 
veteran had been taken to the hospital, but he did not recall 
any more specifics of the incident.  The letter made no 
reference whatsoever to psychiatric problems the veteran had.  
In a December 1995 statement the veteran's sister reported 
that the veteran had PTSD as a result of an unprovoked attack 
during service which left him unconscious.  

The remaining evidence shows an initial diagnosis of PTSD in 
1996 from the veteran's private therapist who essentially 
related the veteran's experiences as an ambulance driver in 
Germany to a stressor similar to being in combat.  

In June 2000, service connection for PTSD was denied.  The 
Board noted the veteran's long history of mental disorders in 
its denial.  The veteran's diagnosis of PTSD was also noted, 
but it was concluded that the evidence of record did not show 
the diagnosis was based on verifiable stressors.  

Evidence received since the June 2000 Board decision includes 
duplicates of the previously submitted undated SMR, post-
service treatment records, and lay statements from the 
veteran's sister and fellow serviceman.  This evidence is not 
new, because it is duplicative of evidence that was on file 
at the time of the June 2000 Board decision.

The evidence also includes additional psychiatric treatment 
reports dated from 1999 to 2005 which show a diagnosis of 
PTSD based on the veteran's report of stressors during 
service, to include his duties with a medical ambulance 
company and additional assertions pertaining to being 
physically assaulted in service.  The Board notes that 
similar diagnoses were of record prior to June 2000.

In an April 2001 written statement, he maintains that, while 
stationed in Landsthul, Germany, he was assaulted on the 
head, knocked unconscious, and taken by ambulance to the Army 
Hospital Emergency Room.  He was told that he was attacked by 
another soldier, identified as "Cleveland," whom the 
veteran said was placed in the stockade at some point.  The 
veteran further asserted that, immediately after his attack, 
while still in Landsthul, he experienced headaches and 
flashbacks, was treated by Army doctors, and needed 
psychiatric help.  

Also of record is an August 2005 letter from the veteran's 
private therapist which repeated unconfirmed and nonspecific 
incidents related to him by the veteran.  He noted that the 
veteran's diagnosis was PTSD.

As noted previously, the veteran's claim for service 
connection for PTSD was denied because there was no 
indication of a verified stressor to support a diagnosis of 
PTSD; none of the new records received since June 2000 
provides such verification, and the veteran has not presented 
or referred to the existence of any evidence that supports 
his contentions.  In this case, the additional evidence 
submitted only continues to show that no verified stressor 
exists to support a diagnosis of PTSD.  The veteran has not 
furnished any additional evidence which would serve to verify 
the accounts of his claimed stressors, including personal 
assault, during military service.

This lack of evidence of stressor corroboration is fatal to 
his attempt to reopen his claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996) (there must be new and material evidence as 
to any aspect of the claim which was lacking at the time of 
the last final denial in order to reopen the claim).  Because 
all of the reported diagnoses of PTSD have been based upon 
the veteran's uncorroborated account of non combat stressors, 
any diagnosis of PTSD based upon those claimed stressors is 
of no probative value.  Instead the medical evidence 
indicates that his current psychiatric problems are not due 
to PTSD or related to service in any way.  Under these 
circumstances, the Board concludes that none of the evidence 
added to the claims file since June 2000 constitutes new and 
material evidence sufficient to reopen the claim for service 
connection for PTSD, and the 2000 denial remains final.

To the extent that the veteran has offered lay statements in 
an attempt to establish that he has PTSD as a result of 
military service, the Board notes that such evidence 
essentially constitutes reiterations of the veteran's 
assertions made in connection with the prior denial, and, 
thus, cannot be considered "new" within the meaning of 38 
C.F.R. § 3.156(a).  Like the written statements, previously 
submitted, such evidence is not sufficient to reopen the 
claim because it contains contentions that are substantively 
identical to those made in connection with the prior denial.  
Consequently, merely to reiterate these same allegations and 
arguments, when previously made, does not constitute new 
evidence.  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).  Furthermore, since those individuals do not possess 
the medical expertise and training to competently offer an 
opinion as to whether the veteran's PTSD is related to 
military service, lay allegations purporting to do so also 
are not material.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Thus, where, as here, resolution of the issue turns on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Likewise such history of the claimed stressors reiterated by 
a health care professional from the history of a layman is 
also not material.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (bare transcription of lay history is not 
transformed into medical evidence simply because it was 
transcribed by a medical professional).

Accordingly, the Board finds that new and material evidence 
has not been received with regard to the veteran's claim for 
service connection for PTSD.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).


ORDER

As new and material evidence has not been submitted, the 
appeal to reopen the claim of service connection for PTSD is 
denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


